Citation Nr: 1035859	
Decision Date: 09/22/10    Archive Date: 09/28/10

DOCKET NO.  05-09 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for chronic 
adjustment disorder with posttraumatic stress disorder (PTSD), to 
include a separate compensable rating for PTSD.

2.  Entitlement to a rating in excess of 50 percent for bilateral 
pes planus/pes plano valgus with bilateral ankle pain, plantar 
fasciitis, and tarsal tunnel syndrome, to include separate 
compensable ratings.

3.  Entitlement to a rating in excess of 40 percent for a lumbar 
spine disability.

4.  Entitlement to separate evaluations for functional loss 
secondary to pain and nervous impairment involving the hips and 
low back.

5.  Entitlement to separate evaluations for functional loss 
secondary to pain and nervous impairment involving the feet and 
ankles.

6.  Entitlement to extra-schedular evaluation pursuant to 
38 C.F.R. § 3.321(b) for service-connected disabilities.

7.  Entitlement to an earlier effective date for a compensable 
evaluation for pseudofolliculitis barbae.

8.  Entitlement to separate evaluations for traumatic arthritis 
of the hips and low back.

9.  Entitlement to service connection for traumatic arthritis of 
the ankles.

10.  Entitlement to service connection for psychiatric 
symptoms/pain disorder due to psychological factors and general 
medical condition.

11.  Entitlement to special monthly compensation based on the 
need for aid and attendance/housebound status.

12.  Entitlement to service connection for diabetes mellitus, 
type II.

13.  Entitlement to service connection for kidney stones.

14.  Entitlement to service connection for allergic rhinitis.

15.  Entitlement to service connection for prostate condition.

16.  Entitlement to service connection for polysubstance abuse. 

(The remaining issues of entitlement to service connection for 
right great toe disability; entitlement to an increased rating 
for a right knee disability associated with bilateral pes 
planus/pes plano valgus with bilateral ankle pain, plantar 
fasciitis, and tarsal tunnel syndrome; and, entitlement to an 
increased rating for a right knee disability associated with 
bilateral pes planus/pes plano valgus with bilateral ankle pain, 
plantar fasciitis, and tarsal tunnel syndrome will be the subject 
of separate decision.)



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from June 1978 to December 
1980.

This matter comes to the Board of Veterans' Appeals (Board) from 
rating decisions of a Department of Veterans Affairs (VA) 
Regional Office (RO).  

A June 2004 rating decision denied entitlement to an increased 
rating for chronic adjustment disorder; denied entitlement to 
functional loss secondary to pain and nervous impairment 
involving the hips, feet, low back, and ankles; denied 
entitlement to extra-schedular evaluation pursuant to 38 C.F.R. 
§ 3.321(b) for service-connected disabilities; denied entitlement 
to an earlier effective date for a compensable evaluation for 
pseudofolliculitis barbae; denied entitlement to compensation for 
traumatic arthritis of the hips, ankles, and low back; and denied 
entitlement to service connection for psychiatric symptoms/pain 
disorder due to psychological factors and general medical 
condition.  A notice of disagreement was filed in July 2004, a 
statement of the case was issued in January 2005, and a 
substantive appeal was received in February 2005.

A January 2005 rating decision granted entitlement to service 
connection for bilateral pes plano valgus and tarsal tunnel 
syndrome, and were included with service-connected bilateral pes 
planus with bilateral ankle pain and plantar fasciitis, 
recharacterizing the issue to bilateral pes planus/pes plano 
valgus with bilateral ankle pain, plantar fasciitis and tarsal 
tunnel syndrome, which continued to be rated at 50 percent 
disabling.  A notice of disagreement was received in February 
2005, a statement of the case was issued in November 2005, and 
substantive appeal was received in December 2005.

A January 2007 rating decision granted service connection for 
PTSD, which was included with service-connected chronic 
adjustment disorder, recharacterizing the issue as chronic 
adjustment disorder with PTSD; denied entitlement to an increased 
rating for lumbar spine disability; and denied entitlement to 
special monthly compensation due to the need for aid and 
attendance.  A notice of disagreement was filed in January 2007, 
a statement of the case was issued in June 2007, and the Veteran 
perfected a timely appeal.  

A May 2007 rating decision denied, in pertinent part, entitlement 
to service connection for kidney stones, allergic rhinitis, 
prostate condition, and polysubstance abuse.  As will be 
discussed in the Remand below, a notice of disagreement was 
received in June 2007.

A November 2007 rating decision granted entitlement to service 
connection for diabetes mellitus, type II.  A notice of 
disagreement was received in November 2007, a statement of the 
case was issued in April 2008, and substantive appeal was 
received in May 2008.



The issues of entitlement to service connection for diabetes 
mellitus, type II, kidney stones, allergic rhinitis, prostate 
condition, and polysubstance abuse being remanded are addressed 
in the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the Veteran if any further action is required 
on his part.


FINDINGS OF FACT

1.  A separate compensable evaluation for PTSD would amount to 
pyramiding under the general rating formula for mental disorders.

2.  During the entire period covered by the appeal, the Veteran's 
chronic adjustment disorder with PTSD has been productive of 
social and occupational impairment, with anxiety, chronic sleep 
impairment, hypervigilance, anger, irritability, disturbances of 
motivation and mood, and difficult in establishing and 
maintaining effective work and social relationships; but not 
manifested by suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; spatial disorientation; and, 
neglect of personal appearance and hygiene. 

3.  The Veteran's service-connected chronic low back disability, 
is productive of degenerative joint disease; without objective 
findings of unfavorable ankylosis of the thoracolumbar spine; 
with no objective evidence of incapacitating episodes of at least 
6 weeks during the past 12 months.

4.  The objective medical evidence does not support separate 
evaluations for functional loss secondary to pain and nervous 
impairment involving the hips and low back, and any such 
functional loss is contemplated in the currently assigned 
schedular ratings.

5.  The schedular ratings assigned to chronic adjustment disorder 
with PTSD and low back disability, and other service-connected 
disabilities, reasonably describe the Veteran's disability levels 
and symptomatology, and the assigned schedular evaluations are 
adequate, thus referral for extraschedular consideration is not 
required.

6.  Assigning a separate compensable evaluation for bilateral hip 
arthritis and/or low back arthritis would amount to pyramiding 
under the schedular rating criteria.

7.  In response to the Veteran's initial claim of service 
connection for pseudofolliculitis barbae, by rating decision of 
April 1, 1981, the RO granted entitlement to service connection 
for pseudofolliculitis barbae, assigning a noncompensable 
disability rating effective December 5, 1980; the Veteran did not 
file a timely notice of disagreement to initiate an appeal from 
the April 1, 1981, rating decision with regard to this issue.

8.  On November 19, 1991, the Veteran filed an increased rating 
claim for pseudofolliculitis barbae, and a June 1992 rating 
decision assigned a 10 percent disability rating, effective 
November 19, 1991; it was not factually ascertainable at any time 
prior to November 19, 1991, that the rating criteria had been met 
for an evaluation in excess of 10 percent for pseudofolliculitis 
barbae.


CONCLUSIONS OF LAW

1.  Entitlement to a separate compensable evaluation for PTSD is 
denied.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.14, 4.30 
(2009); Esteban v. Brown, 6 Vet. App. 259 (1994).

2.  The schedular criteria for a rating of 50 percent (but no 
higher) for chronic adjustment disorder with PTSD have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.130, 
Diagnostic Codes 9400, 9411 (2009).
3.  The criteria for entitlement to a disability rating in excess 
of 40 percent for low back disability have not been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.14, 
4.71(a), Diagnostic Codes 5235 - 5243 (2009).

4.  The criteria for separate evaluations for functional loss 
secondary to pain and nervous impairment involving the hips and 
low back have not been met.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  

5.  The criteria for an extraschedular evaluation for service-
connected disabilities, to include chronic adjustment disorder 
with PTSD and low back disability, are not met.  38 C.F.R. 
§ 3.321(b)(1) (2009).

6.  Separate compensable evaluations for bilateral hip arthritis 
and/or low back arthritis are denied.  38 U.S.C.A. § 1131, 1155 
(West 2002); 38 C.F.R. §§ 3.303, 4.14, 4.30 (2009); Esteban v. 
Brown, 6 Vet. App. 259 (1994).

7.  Entitlement to an effective date earlier than November 19, 
1991, for the award of a 10 percent disability rating for 
pseudofolliculitis barbae is denied.  38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. § 3.400 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 
3.156(a), and 3.326(a), VA has a duty to notify the claimant of 
any information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided by 
the claimant and what part VA will attempt to obtain for the 
claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims' (Court's) 
decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, 
in part, that a VCAA notice, as 


required by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim for VA benefits.  This decision has 
since been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that typically 
a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA benefits.  

With regard to the issues being discussed and decided on the 
merits, VCAA letters were issued to the Veteran in February 2004 
and February 2008.  In March 2006, a letter was issued to the 
Veteran pertaining to the information necessary to establish a 
disability rating and effective date.  In June 2008, a VCAA 
letter was issued to the Veteran which contained the schedular 
criteria pertaining to mental disorders and spine.  Collectively, 
the VCAA letters notified the Veteran of what information and 
evidence is needed to substantiate his claims, as well as what 
information and evidence must be submitted by the claimant, what 
information and evidence will be obtained by VA, and the types of 
evidence necessary to establish a disability rating and effective 
date.  Id.; but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 
2004); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of his 
claims and is not prejudiced by any technical notice deficiency 
along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  In any event, the Veteran has not demonstrated any 
prejudice with regard to the content of any notice.  See Shinseki 
v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law 
imposing a presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is harmful, 
or prejudicial, normally falls upon the party attacking the 
agency's determination.)  See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).  

The Board also finds that VA has made reasonable efforts to 
assist the Veteran in obtaining evidence necessary to 
substantiate the claims.  38 U.S.C.A. § 5103A.  In particular, 
the information and evidence associated with the claims files 
consists of the Veteran's service treatment records, post- 
service private and VA treatment records, Social Security 
Administration (SSA) records, and written statements submitted by 
the Veteran and his representative in support of the claims.  In 
December 2006, the Veteran was scheduled to attend VA 
examinations to assess the severity of his mental disorders and 
lumbar spine disability.  The Veteran failed to attend such 
examinations, and in December 2006 correspondence indicated that 
he was not willing to report for VA examinations.  The Board also 
notes that with regard to other issues that are the subject of a 
separate decision the Veteran has also expressed an unwillingness 
to attend VA examinations, and March 2005 correspondence from 
Disabled American Veterans (DAV) stated that the Veteran was not 
willing to report for a VA examination pertaining to his knees.  
When a veteran fails without good cause to report for a necessary 
VA examination requested by VA in conjunction with a claim, VA is 
not obliged to attempt to provide another.  Examples of good 
cause include, but are not limited to, the illness or 
hospitalization of the claimant, death of an immediate family 
member, etc.  38 C.F.R. § 3.655(b).  While VA has a duty to 
assist the Veteran in the development of his claim, the Veteran 
has a duty to cooperate with VA.  See Wood v. Derwinski, 1 Vet. 
App. 190 (1991).  The Veteran has not offered any explanation of 
good cause as to an inability to attend the scheduled VA 
examinations; it is clear that he simply refuses to attend 
scheduled VA examinations.  The consequence in this case of the 
Veteran's failure without good cause to report for the VA 
examinations is that his disabilities must be rated on the basis 
of the other relevant evidence on file.  38 C.F.R. § 3.655(b).  
The Board concludes that VA has no remaining duty under the VCAA 
to provide medical examinations in conjunction with the Veteran's 
claims.  

Increased ratings

Disability evaluations are determined by the application of the 
Schedule For Rating Disabilities, which assigns ratings based on 
the average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's condition.  Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991).  However, where an increase in the 
level of a service-connected disability is at issue, the primary 
concern is the present level of disability.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that 
a claimant may experience multiple distinct degrees of disability 
that might result in different levels of compensation from the 
time the increased rating claim was filed until a final decision 
is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken with 
consideration of the possibility that different ratings may be 
warranted for different time periods. 

It should also be noted that when evaluating disabilities of the 
musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration 
of functional loss due to pain and weakness causing additional 
disability beyond that reflected on range of motion measurements.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. 
§ 4.45 provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

Separate compensable rating for PTSD

In a December 1997 rating decision, service connection was 
established for chronic adjustment disorder, rated 30 percent 
disabling pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9440.  
In May 2002, the Veteran filed an increased rating claim for 
chronic adjustment disorder.  In March 2005, the Veteran filed a 
claim of service connection for PTSD.  In a January 2007 rating 
decision, the RO granted entitlement to service connection for 
PTSD, and recharacterized the issue as chronic adjustment 
disorder with PTSD, continuing the 30 percent disability rating.  
The Veteran seeks separate compensable ratings for chronic 
adjustment disorder and PTSD.  

The evaluation of the same disability under various diagnoses is 
to be avoided.  Both the use of manifestations not resulting from 
service-connected disease or injury in establishing the service-
connected evaluation, and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  
38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259 (1994).  The 
critical inquiry in making such a determination is whether any of 
the symptomatology is duplicative of or overlapping; the Court 
has held that the veteran is entitled to a combined rating where 
the symptomatology is distinct and separate.  Esteban, 6 Vet. 
App. at 262.  Per 38 C.F.R. § 4.130, the nomenclature employed in 
this portion of the rating schedule is based upon the Diagnostic 
and Statistical Manual of Mental Disorders, Fourth Edition, of 
the American Psychiatric Association (DSM-IV).  Rating agencies 
must be thoroughly familiar with this manual to properly 
implement the directives in § 4.125 through § 4.129 and to apply 
the general rating formula for mental disorders in § 4.130.  The 
schedule for rating mental disorders is divided into multiple 
diagnostic codes to include Diagnostic Code 9411 for PTSD and 
Diagnostic Code 9440 for chronic adjustment disorder.  The mental 
disorders, however, are all contemplated under the general rating 
formula for mental disorders, contemplating a zero percent, 10 
percent, 30 percent, 50 percent, 70 percent and 100 percent 
rating.  Thus, the symptomatology associated with the Veteran's 
chronic adjustment disorder and PTSD are contemplated in 
assigning a singular rating under the general rating formula for 
mental disorders.  A claimant may not be compensated twice for 
the same symptomatology as "such a result would overcompensate 
the claimant for the actual impairment of his earning capacity."  
Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 38 
U.S.C.A. § 1155).  This would result in pyramiding, contrary to 
the provisions of 38 C.F.R. § 4.14.  There is no basis for 
assigning separate compensable evaluations in contemplation of 
chronic adjustment disorder and PTSD symptomatology as this would 
amount to pyramiding.  See 38 C.F.R. § 4.14.  Thus, a separate 
compensable rating for PTSD is not warranted, and the Board will 
proceed to rate the Veteran's chronic adjustment disorder with 
PTSD pursuant to the general rating formula for mental disorders.  
See 38 C.F.R. § 4.130.  

Increased rating for chronic adjustment disorder with PTSD

Turning to the rating criteria for chronic adjustment disorder 
with PTSD, the Board first observes that the symptoms listed in 
VA's general rating formula for mental disorders are not intended 
to constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating.  Mauerhan v. 
Principi, 16 Vet. App. 436 (2002).  

An evaluation of 30 percent is warranted for occupational and 
social impairment with occasional decreased in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily with routine 
behavior, self-care, and conversation normal), due to such 
symptoms as:  depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often, chronic sleep impairment, mild 
memory loss (such as forgetting names, directions, recent 
events).  38 C.F.R. § 4.130, Diagnostic Codes 9411, 9440.

An evaluation of 50 percent is warranted for occupational and 
social impairment with reduced reliability and productivity due 
to such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and maintaining 
effective work and social relationships.  See id.

A 70 percent evaluation is warranted for occupational and social 
impairment with deficiencies in most areas, such as work, school, 
family relations, judgment, thinking, or mood, due to such 
symptoms as:  suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a work-like setting); inability to establish and maintain 
effective relationships.  See id.

A 100 percent evaluation is warranted for total occupational and 
social impairment, due to symptoms such as the following:  gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to time 
or place; memory loss for names of close relatives, own 
occupation, or own name.  See id.

For purposes of considering the evidence in connection with the 
chronic adjustment disorder with PTSD issue, the Board notes that 
the Global Assessment of Functioning (GAF) scale is a scale from 
0 to 100, reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of mental 
health illness."  Diagnostic and Statistical Manual of Mental 
Disorders 32 (4th ed. 1994) ("DSM-IV") (100 representing 
superior functioning in a wide range of activities and no 
psychiatric symptoms).  See also 38 C.F.R. §§ 4.125, 4.126, 
4.130.  A GAF scored of 31-40 indicates some impairment in 
reality testing or communications or major impairment in several 
areas, such as work or school, family relations, judgment, 
thinking, or mood.  A GAF of 41-50 denotes serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, frequent 
shoplifting) OR any serious impairment in social, occupational, 
or school functioning.  A GAF of 51-60 denotes moderate symptoms 
(e.g. flat affect, circumstantial speech, occasional panic 
attacks) OR moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers or 
coworkers).  A GAF of 61-70 denotes some mild symptoms (e.g. 
depressed mood and mild insomnia) OR some difficulty in social, 
occupational, or school functioning (e.g. occasional truancy, or 
theft within the household), but generally functioning pretty 
well, has some meaningful interpersonal relationships.

As detailed hereinabove, the Veteran has refused to attend a VA 
examination to assess the severity of his chronic adjustment 
disorder with PTSD, thus the claim shall be rated based on the 
evidence of record, which includes private medical evaluations 
and VA outpatient treatment records.  

In October 2004, the Veteran sought evaluation for PTSD symptoms 
and depression.  He reported fair sleep, awakens with startle, 
initial and middle insomnia, some dreams related to service, 
appetite is good.  He admits a history of heavy alcohol use, but 
now drinks 1 to 3 glasses of wine per week.  He denied suicidal 
or homicidal ideation.  He spends time working on pending case he 
is involved with (against VA).  He enjoys the law and helping 
people.  He has a large family locally.  He endorses symptoms of 
isolation, irritability, some anger, occasional thoughts and 
memories, crowd avoidance, problems with trust, suspiciousness, 
and hypervigilance.  On mental status examination, he had good 
eye contact, was cooperative to interview.  His speech was normal 
rate, tone, volume.  His mood was slightly anxious, affect 
restricted, congruent to mood.  Thought process was logical and 
goal directed.  Nonpsychotic symptoms were noted.  His cognition 
was alert and oriented in all spheres.  The impression was mood 
disorder due to medication condition, and personality disorder.

A January 2005 mental health assessment reflects that the Veteran 
has not been employed since 1990 due to physical and mental 
problems.  He was married for five years and has two adult age 
daughters whom he has contact with.  On mental status 
examination, he was cooperative and pleasant with good eye 
contact but guarded.  His speech was coherent and relevant goal 
oriented.  His mood was dysphonic and affect was constricted.  He 
was oriented times three.  His cognition was clear and his 
judgment and insight were good.  He denied suicidal ideas and a 
plan.  His potential for violence is low.  He denied violence 
against property and a person.  He drinks one to three glasses of 
wine per week, and denied smoking or other substances.  The 
examiner's impression was that the Veteran has depression related 
to chronic pain and disability related to injury to his feet.  
His depression would present itself by depressed, anxious that he 
had to face shots in his feet, was in constant pain, low energy, 
unmotivated, not able to interact with people, fluctuating 
appetite, feeling hopeless, helpless, angry about his injury, not 
sleeping well affecting his ability to focus and function at work 
or in relationships.  He stated that during service he was given 
assignments he could not handle then was punished for not doing 
them until final medical board when all charges were dropped.  He 
had other traumatic experiences such as being caught in friendly 
fire which led to nightmares, night sweats, isolation, avoidance, 
anger problems in relationship and at work.  He denied any 
suicidal or homicidal ideas.  His intake of alcohol is 1 to 3 
glasses of red wine per week.  The examiner diagnosed mood 
disorder secondary to medical condition depressed type and PTSD 
provisional.  The examiner assigned a GAF of 47.  

In March 2005, the Veteran underwent another mental health 
assessment.  On interview, the Veteran presented with anxious 
pressured speech, and intense angry affect, with signs of 
psychomotor agitation.  He reported an array of symptoms 
including (but not limited to) chronic depression and anger, 
chronic sleep disturbance, low frustration tolerance, inability 
to be around others (e.g. unable to tolerate disagreement or 
comparisons by others), social withdrawal, hypervigilance, and 
inability to relax.  He reported feelings of betrayal and 
abandonment by the military and VA.  He perceives himself as a 
victim of the military and VA, damaged beyond repair, and 
unjustly treated.  The examiner noted that he had been previously 
evaluated and was felt to be suffering from clinical depression 
with anxiety/agitation, and provisional PTSD, related to injury 
to his feet.  The examiner concurred with the prior evaluation 
and stated that his psychiatric difficulties were certainly more 
complex and more severe than chronic adjustment disorder.  The 
examiner stated that the Veteran more likely has a persistent 
major mood disorder involving significant anxiety and anger, 
secondary to loss of function in his feet, disability, and 
chronic pain, as well as his perception that he has been given 
unfair treatment by the military and VA.  Chronic PTSD is a 
possibility.  The Veteran is unable to tolerate group treatment.  
He does not appear to be ready to benefit from instruction in 
pain-related coping skills such as relaxation, meditation, and 
visualization/imagery for coping with chronic pain and 
psychiatric conditions.  This is because his distress level is 
too high, and because he appears to have significant difficulty 
entering into a trusting relationship with a therapist.  He 
appears to be manifesting a continuous high level of emotion 
distress, together with other limitations (limited frustration 
tolerance; anger/agitation; difficulty trusting VA clinicians) 
and fixation upon medical and compensation issues to the degree 
that supportive therapy focusing upon learning coping skills 
unlikely to be effective or productive at the present time.  
Psychological testing was recommended.

In May 2005, the Veteran underwent psychological testing to aid 
in diagnosis.  The examiner noted that the Veteran has two adult 
daughters but has a fair relationship with them but he has no 
social support as he has limited exposure to extended family in 
his area by choice.  He stated that he prefers to be alone and 
has problems getting along with others.  He attends church, and 
spends his time reading, researching and studying cases to help 
him with his case against the military and VA.  He reported that 
his typical mood is mellow "if nothing is going on" but 
reported anhedonia, intermittent insomnia, and irritability 
direct toward military and VA.  He denied problems with appetite, 
worthlessness, concentration, hopelessness, helplessness, and 
motivation.  He denied any current suicidal or homicidal 
ideation.  On mental status examination, he had adequate hygiene, 
was alert, fully oriented, and eye contact was good.  He was 
cooperative.  His mood was within normal limits and affect was 
somewhat restricted though he did appear very frustrated when he 
discussed the military and VA.  He did not display any evidence 
of hallucinations or delusions.  His speech was of normal rate, 
volume and tone.  The examiner stated that the Veteran was not 
imminently suicidal, homicidal, or in need of psychiatric 
hospitalization.  Psychological testing was performed.  The 
veteran displayed deficits primarily in emotional, interpersonal, 
social and behavioral aspects of his personality.  He is not 
psychotic and is not displaying overt paranoid features; however, 
he is presenting with some suspiciousness/paranoia/mistrust.  He 
feels mistreated and misunderstood, and feels that he is getting 
a raw deal from life.  He reports feeling anxious, sad, and 
fatigued with sleep difficulties; however, not to a point that is 
disabling.  Rather than experiencing incapacitating episodes, he 
appears to have a lowered level of efficiency for prolonged 
periods.  He does not appear to cope well with stress and shows 
persistent preoccupation with his health matters.  He reports 
that his daily functioning has been compromised by physical 
problems and his social interactions and conversations are likely 
to focus on his health problems.  In addition, his self-image 
appears largely influenced by a belief that he is disabled by 
poor health.  He appears to express his emotional difficulties 
through somatic channels and to be coping poorly with his current 
physical illness to the point that psychological reactions are 
compounding the manifestation of symptoms.  He is harboring 
chronic feelings of anger/resentment and holding grudges, which 
is underlying many of his difficulties.  Such patients are 
typically emotionally over-controlled and thus are not able to 
express these intense feelings directly and may not even 
recognize these feelings.  The Veteran admits only to anger 
toward the military and VA; however, it is unlikely his only 
source of anger.  When anger is recognized by these patients, it 
is typically well rationalized.  The Veteran feels inadequate and 
avoids social involvement.  He lacks interest and involvement in 
life and in fact seems indifferent to social relationships.  He 
requires little affection, and lacks both warmth and emotional 
expression.  He appears apathetic with a flattened affect, 
combined with a lack of sensitivity to his own feelings and those 
of others.  He is content to be detached and distant in his 
relationships and prefers to be a loner.  Such individuals are 
often hard to get along with and may be seen by others as aloof 
and self-centered.  The Veteran's defenses include projection, 
denial, repression, rationalization, and he is prone to 
conversion symptoms.  He lacks insight and will resist 
psychological formulations for his problems.  In fact, he will 
deny or rationalize psychological problems and will likely 
tolerate a great deal of unhappiness before becoming motivated to 
change.  He is not a good candidate for psychotherapy.  The 
examiner's diagnostic impressions were adjustment disorder with 
mixed anxiety and depressed mood; history of polysubstance abuse; 
rule out somatization disorder.  The examiner assigned a GAF 
score of 50.  

In June 2005, a VA examiner discussed the results of the May 2005 
psychological testing with the Veteran.  The Veteran stated that 
his depression and mood problems were helped when he did not have 
any additional stress.  He denied nightmares at present time but 
still was ruminative about injustice done to him, record being 
changed leading to lack of restful sleep, hearing sergeant call 
his name cursing on and off (less frequent) or after testing 
seeing flare and enemy moving.  Lethality was low.  He denied 
suicidal ideas and a plan.  Violence was low.  He denied violence 
against property and person.  The veteran was cooperative and 
pleasant with no psychomotor agitation or retardation.  He was 
kempt and clean in his appearance.  His speech was coherent and 
relevant goal oriented.  Mood was euthymic and affect was 
appropriate to the mood.  No suicidal or homicidal ideas, voices 
or delusions were elicited.  He was oriented times three and his 
cognition was clear.  His judgment and insight were good.  The 
assessment was poor coping skills related to his disability in a 
Veteran who experienced increase of psychiatric and physical 
symptoms with stress leading to name calling with curse 
hallucinatory experiences, poor sleep, feeling distress with need 
to isolation, detachment.  Medication helped without any stress 
in psychosocial areas or stress of rumination about military.  
The examiner diagnosed mood disorder secondary to medical 
condition depressed type, and assigned a GAF of 47.

In October 2005, the Veteran underwent a VA psychiatric 
outpatient evaluation.  The Veteran was cooperative and pleasant 
with no psychomotor agitation or retardation but tense.  He was 
kempt and clean in his appearance.  Speech was coherent and 
relevant goal oriented.  Mood was dysphoric, irritable, and 
affect was appropriate to the mood.  There were no suicidal or 
homicidal ideas admitted.  He reported flashbacks at night but he 
was not delusional or paranoid.  He was oriented times three.  
His cognition was clear but he complained of poor concentration.  
Judgment and insight were good.  He reported being upset that his 
PTSD symptoms were not recognized.  He reported nightmares, night 
sweats, flashbacks at night, hearing a voice of his supervisor, 
feeling tense and on guard in social gathering, not able to 
tolerate groups, easily started by reminders such as fire, 
avoidant, isolative, irritable and not able to maintain 
relationships as well as employment.  His concentration was down 
due to pain and above symptoms.  His condition was aggravated by 
chronic pain issues.  He still did not sleep well but shown 
elevation of lipids and glucose in view of family history of 
diabetes.  Effexor did not help much of his mood which remained 
irritable, ruminative and depressed.  He was not suicidal or 
homicidal.  The examiner diagnosed mood disorder secondary to 
medical condition depressed type and PTSD chronic.  The examiner 
assigned a GAF score of 47.  

In December 2005, the Veteran was referred for stress treatment 
program (STP) evaluation to assist in the diagnosis of PTSD and 
for possible treatment.  He presented with subjective complaints 
of chronic depression, decreased concentration, interrupted 
sleep, social isolation, increasing irritability, low self-
esteem, and recurrent, intrusive memories of his experiences in 
the military.  He had multiple grievances regarding his 
experiences in the military and quality of care at VA medical 
centers.  On interview, he presented with anxious pressure 
speech, and moderately angry affect.  He reported feeling 
betrayed and abandoned by the military and VA.  The primary focus 
of his ongoing efforts is correct of his military records and 
compensation for injuries sustained while on active duty.  The 
Veteran was not an appropriate candidate for STP as STP services 
are for veterans who have a provisional diagnosis of PTSD or 
major stress-related problems.  It should be noted that providing 
"PTSD treatment" which he is seeking would not result in any 
improvement in his condition as it is important for him to 
maintain his perception of suffering from PTSD.  

In May 2006, the Veteran underwent a mental health follow-up.  He 
indicated seeking private psychiatric treatment.  He reported 
continued nightmares, anxiety attacks, argumentative with 
girlfriend, change of mood towards depression, tiredness, missing 
appointment, started to drink more, irritability, and he felt 
isolative and avoidant.  His mood was changed due to delay from 
claim adjudication.  His lethality is low.  He denied suicidal 
ideas and a plan.  Violence is low.  He denied violence against 
property and person.  At the time of the interview, he was 
cooperative and pleasant with no psychomotor agitation or 
retardation.  He was kempt and clean in his appearance.  His 
speech was coherent and relevant goal oriented.  His mood was 
irritable and affect was appropriate to mood.  There were no 
suicidal or homicidal ideas admitted.  No voices or delusions 
elicited.  He was oriented times three and cognition was clear.  
Judgment and insight were good.  His mood was reaction due to his 
inability to get recognition for his PTSD symptoms with 
irritability and depression.  The examiner diagnosed mood 
disorder secondary to medical condition depressed type and 
psychosocial issues and PTSD provisional.  The examiner assigned 
a GAF score of 47.  

In December 2006, the Veteran underwent a private general 
psychiatry/geriatric psychiatry evaluation.  The Veteran had been 
seeking treatment since April 2006.  At that time he was 
evaluated, he gave a history of feeling depressed, anxious, not 
sleeping well, poor concentration, poor energy, feeling scared, 
nervous and tense.  He rated his depression as an 8 on a 10-point 
scale.  He reported problems with chronic pain.  He seemed to 
have become more depressed, more anxious and he felt that the 
whole experience that he had in the military lead to PTSD as well 
as depression.  The examiner summarized and referenced prior in-
service and psychiatric reports.  It was not entirely clear 
whether the private examiner conducted a mental status 
examination or was referencing a mental status examination from a 
prior time.  His mental status showed a well-developed, well 
nourished male who was neatly dressed and groomed.  He was alert 
and oriented times four.  His mood was fed up and depressed.  His 
affect was angry.  Speech was regular.  Stream of thought was 
logical and coherent, quite circumstantial over the details of 
his health and pain.  Content of thought, the patient endorsed no 
present suicidal or homicidal ideation.  The Veteran alluded 
several times to people that he wanted to kill, shoot, or hurt.  
He denied any immediate intent or plan.  There were no allusions, 
however, and the Veteran reported he still hears an occasional 
voice of his drill sergeant from the Marine Corps.  There were no 
visual hallucinations.  His insight was poor, his judgment was 
adequate.  He appeared to be at least of average intelligence.  
The examiner diagnosed pain disorder associated with both 
psychological factors and general medical condition, chronic, 
rule out malingering.  The examiner opined that his problems of 
depression, anxiety and PTSD are related to the pain issues from 
his foot injury in service and due to his residual disabilities.  
His PTSD is due to problems of stress in service, such as being 
caught in friendly fire, getting lost, having to do push-ups with 
his knuckles in burrs.  The examiner opined that his major 
depression, his generalized anxiety and PTSD are more than likely 
directly related to his military experience and trauma.

In January 2007, the Veteran underwent a VA mental health 
evaluation.  He admitted to drinking wine a "healthy" amount 
three times a week.  His appetite is up and down.  He sleeps well 
unless he has a flashback and jumps up.  He sleeps six or seven 
hours.  He enjoys watching a "good movie with some popcorn," 
likes to read military cases, and wants to get his military 
record corrected.  On mental status examination, he was 
appropriately dressed and groomed.  He was pleasant and 
cooperative with good eye contact.  He laughed and smiled during 
the interview.  He ambulated with a cane but did not appear in 
acute distress.  His speech was at the normal rate, tone and 
volume.  His mood was described as "depressed."  His affect was 
mood-incongruent.  His thought process was linear, logical, and 
goal-directed.  There was no evidence or report of 
hallucinations, delusions, or phobias.  He denied suicidal or 
homicidal ideations.  His insight and judgment were fair.  His 
reliability was fair.  He was alert and oriented in all spheres.  
The examiner noted a history of PTSD and chronic adjustment 
disorder who indicated an interest in partially transferring care 
to VA so he could get his prescriptions through VA.  

A March 2007 private general psychiatry/geriatric psychiatry does 
not reflect any current symptomatology.  The examiner stated that 
adjustment disorders and PTSD are in different categories, 
presumably in support of the Veteran's claim for a separate 
compensable evaluation for PTSD which has been discussed 
hereinabove.

Upon review of the objective findings and subjective complaints 
of record, it is clear that the Veteran's chronic adjustment 
disorder with PTSD results in significant impairment of both 
occupational and social functioning.  As detailed hereinabove, 
the Veteran has consistently sought VA and private individual 
treatment for his mental disorders.  Throughout the course of the 
appeal, VA and private examiners have assigned a GAF score of 47, 
with one examiner assigning a GAF score of 50 in May 2005, which 
denote serious symptoms of anxiety disorder with PTSD.  The 
Veteran has reported sleep problems, nightmares, and avoiding 
crowds.  The Veteran's chronic difficulty in close relationships, 
including in his personal life and work environment have been 
documented in medical reports.  

Upon review of the VA outpatient  and private treatment records 
on file, it is clear that the Veteran has appeared irritable and 
angry during individual evaluations.  He has been described as 
anxious, suspicious and hypervigilant with poor coping skills.  
While the Veteran has failed to cooperate with VA's efforts to 
afford him a VA examination to assess the severity of his PTSD, 
based upon a review of the objective findings of record,  the 
evidence leads the Board to conclude that the disability picture 
resulting from his chronic anxiety with PTSD approximates 
occupational and social impairment with deficiencies with reduced 
reliability and productivity so as to warrant a 50 percent 
disability rating, during the entire course of appeal, the date 
of receipt of the Veteran's increased rating claim.  38 C.F.R. 
§ 4.130, Diagnostic Code 9411.  The Board acknowledges that not 
all of the criteria for a 50 percent rating were met during the 
appeal period period; however, as noted earlier, the listed 
criteria are examples of the types and degree of the symptoms.  

The Board has determined, however, that after reviewing the 
entire evidence of record, to include the entirety of the VA 
outpatient treatment and private treatment records on file, the 
Board is compelled to find that a disability rating in excess of 
50 percent is not warranted.  As detailed, the Veteran's chronic 
adjustment disorder with PTSD is essentially manifested by 
anxiety, irritability, anger, anxiety, and social detachment.  
Nevertheless, the treatment records from private and VA examiners 
do not reveal occupational and social impairment with 
deficiencies in most areas due to PTSD symptoms listed in the 
schedular criteria for a 70 percent rating (outlined above).  On 
interview, his judgment and insight have been good, and he has 
denied suicidal or homicidal ideation, although he has generally 
expressed anger and frustration with individuals he dealt with in 
service and through the VA system.  There have been no 
demonstrated obsessional rituals which interfere with his routine 
activities; his speech is not intermittently illogical, obscure, 
or irrelevant; there has been no demonstrated near-continuous 
panic or depression to a degree affecting his ability to function 
independently, appropriately and effectively; there is no 
indication of spatial disorientation, neglect of personal 
appearance and hygiene, or inability to establish and maintain 
effective relationships.  He has indicated that he does have a 
relationship with his daughters, and enjoys reading, studying the 
law, and helping people, even though he does tend to isolate.  
The evidence of record reflects that the Veteran has difficulty 
in his social and prior occupational environment, wherein he 
becomes irritable and angry, but the evidence does not reflect 
any violence as a result of such anger.  The demonstrated 
symptomatology consistently reflects that the Veteran's PTSD is 
manifested by moderate to severe difficulty in social and 
occupational functioning.  Indeed, the Veteran has consistently 
been fully oriented and was able to establish rapport with 
examiners.  In consideration of the subjective and objective 
symptomatology of record, the Veteran's PTSD is not indicative of 
occupational and social impairment rising to the level required 
for a 70 percent disability rating under the rating criteria.

While acknowledging that the Veteran's chronic adjustment 
disorder with PTSD appears worse at times, due to his feelings of 
betrayal and abandonment by VA and the military, consideration of 
the observations and examinations of the Veteran fully support a 
finding that the criteria for a rating in excess of the 50 
percent disability rating are not met.  A disability rating 
depends on evaluation of all the evidence, and an examiner's 
classification of the level of a psychiatric impairment, by words 
or by a GAF score, is to be considered but is not determinative 
of the percentage disability rating to be assigned.  38 C.F.R. § 
4.126; VAOPGCPREC 10-95 (1995).  Thus, the objective 
characteristics described do not meet the criteria for a 70 
percent disability rating.  

Lumbar spine disability

Lumbosacral or cervical strain is evaluated under DC 5237.  
Degenerative arthritis of the spine is evaluated under DC 5242.  
Intervertebral disc syndrome is evaluated under DC 5243.

The general rating formula provides for the following disability 
ratings for diseases or injuries of the spine, with or without 
symptoms such as pain (whether or not it radiates), stiffness, or 
aching in the area of the spine affected by residuals of injury 
or disease.  It applies to Diagnostic Codes 5235 to 5243 unless 
the disability rated under Diagnostic Code 5243 is evaluated 
under the Formula for Rating Intervertebral Disc Syndrome Based 
on Incapacitating Episodes.

For purposes of this case, the Board notes that under the general 
rating formula for diseases and injuries of the spine, ratings 
are assigned as follows:

1)  10 percent - Forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 degrees but 
not greater than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater than 
235 degrees; or, combined range of motion of the cervical spine 
greater than 170 degrees but not greater than 335 degrees; or, 
muscle spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of the height;

2)  20 percent - Forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 degrees but 
not greater than 30 degrees; or, the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater than 
170 degrees; or, muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis;

3)  30 percent - Forward flexion of the cervical spine 15 degrees 
or less; or, favorable ankylosis of the entire cervical spine;

4)  40 percent -- Unfavorable ankylosis of the entire cervical 
spine; or, forward flexion of the thoracolumbar spine is 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine;

5)  50 percent -- Unfavorable ankylosis of the entire 
thoracolumbar spine; and

6)  100 percent -- Unfavorable ankylosis of the entire spine.

Note (1) to the rating formula specifies that any associated 
objective neurologic abnormalities, including, but not limited 
to, bowel or bladder impairment, should be separately evaluated 
under an appropriate diagnostic code.

Note (2):  (See also Plate V.)  For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right lateral 
flexion are zero to 45 degrees, and left and right lateral 
rotation are zero to 80 degrees.  Normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero to 
30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of the 
range of forward flexion, extension, left and right lateral 
flexion, and left and right rotation.  The normal combined range 
of motion of the cervical spine is 340 degrees and of the 
thoracolumbar spine is 240 degrees.  The normal ranges of motion 
for each component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined range of 
motion.

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual should be 
considered normal for that individual, even though it does not 
conform to the normal range of motion stated in Note (2).  
Provided that the examiner supplies an explanation, the 
examiner's assessment that the range of motion is normal for that 
individual will be accepted.

Note (4):  Round each range of motion measurement to the nearest 
five degrees.

Note (5):  For VA compensation purposes, unfavorable ankylosis is 
a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion or 
extension, and the ankylosis results in one or more of the 
following:  difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; breathing 
limited to diaphragmatic respiration; gastrointestinal symptoms 
due to pressure of the costal margin on the abdomen; dyspnea or 
dysphagia; atlantoaxial or cervical subluxation or dislocation; 
or neurologic symptoms due to nerve root stretching.  Fixation of 
a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.

Note (6):  Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.

The DC's for the spine are as follows:  5235 Vertebral fracture 
or dislocation; 5236 Sacroiliac injury and weakness; 5237 
Lumbosacral or cervical strain; 5238 Spinal stenosis; 5239 
Spondylolisthesis or segmental instability; 5240 Ankylosing 
spondylitis; 5241 Spinal fusion; 5242 Degenerative arthritis of 
the spine (see also diagnostic code 5003); 5243 Intervertebral 
disc syndrome.

Intervertebral disc syndrome (preoperatively or postoperatively) 
may be evaluated either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation when 
all disabilities are combined.  See 38 C.F.R. § 4.25 (combined 
ratings table).

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides for a 10 percent disability 
rating for intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least one week but less 
than 2 weeks during the past 12 months.  A 20 percent disability 
rating is awarded for disability with incapacitating episodes 
having a total duration of at least 2 weeks but less than 4 weeks 
during the past 12 months.  With incapacitating episodes having a 
total duration of at least 4 weeks but less than 6 weeks during 
the past 12 months, a 40 percent evaluation is in order.  
Finally, a maximum schedular rating of 60 percent is assigned for 
intervertebral disc syndrome with incapacitating episodes having 
a total duration of at least 6 weeks during the past 12 months.

DC 5003, for degenerative arthritis provides that degenerative 
arthritis, established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate diagnostic 
codes for the specific joint or joints involved (DC 5200, etc.).  
When however, the limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application for 
each such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under DC 5003.  
38 C.F.R. § 4.71a, DC 5003.

As detailed hereinabove, the Veteran has refused to attend a VA 
examination to assess the severity of his lumbar spine 
disability, thus the claim shall be rated based on the evidence 
of record, which includes minimal private medical evaluations and 
VA outpatient treatment records.  

In a December 1997 rating decision, service connection was 
established for low back disability, associated with service-
connected pes planus, and a 40 percent disability rating was 
assigned.  In March 2005, the Veteran filed an increased rating 
claim.  

A September 2006 private medical report reflects complaints of 
significant low back pain.  He had significant spasm throughout 
the cervical, thoracic, and lumbosacral spine.  The examiner 
diagnosed degenerative disc disease at L3-4, L4-5, and L5-Sa, and 
chronic myofascial pain syndrome of the thoracolumbosacral spine 
secondary to the degenerative disc disease.  The examiner stated 
that bulging discs at L3-4, L4-5 and L5-S1 were contributing to 
the low back pain.  A September 2006 MRI report of the lumbar 
spine reflects an impression of slight anterior as well as 
posterior midline bulging of disc at the L4-L5 and L5-S1 levels 
without indication of focal disc protrusion (herniation) upon the 
underlying thecal sac or exiting nerve roots.  There was no 
indication of central or lateral spinal canal stenosis.  A 
September 2006 private report indicates that superimposed 
lumbosacral radiculopathy should be ruled out as he seemed to 
have weakness in the legs distally, perhaps more on the right 
than the left and he had significant back pain.

A November 2006 VA treatment record reflects that the Veteran 
requested a refill of muscle relaxant for his chronic low back 
pain.  The assessment was chronic low back pain secondary to 
bulging discs.  

A May 2007 private evaluation reflects complaints of low back 
pain.  He reported that his back pain has shown some improvement, 
although he still has significant pain in the back, heels, and 
knees.  He has been working with a massage vibrator at home on a 
daily basis to help his low back pain to get any relief that he 
possibly can.  He has been treated for lumbar mechanical 
traction, neuromuscular therapy, hot packs, ultrasound, 
osteopathic manipulation, and therapeutic activities with a 
percussion vibrator.  The examiner noted that the bulging discs 
at L4-5 and L5-S1 are the cause of a lot of low back pain.  

In September 2007, the Veteran underwent a general medical 
examination in order to secure the use of a wheelchair.  On 
musculoskeletal examination, there were no tremors, spasticity, 
or cogwheeling rigidity.  He refused resistive MMT on account of 
back pain and hip pain.  He was able to do sit to stand transfers 
independently.  There was no antalgia or foot drop.  On sensory 
testing, he reported no sensation to pinprick in lower 
extremities and decreased sensation in all upper body.  He had 
normal muscle strength and was a functional ambulatory using a 
cane.  A September 2007 addendum report reflects that the 
examiner reviewed the September 2006 MRI report.  The examiner's 
assessment was that the Veteran had 5/5 muscle strength and was a 
functional ambulatory.  

The RO has rated the Veteran's disability under Diagnostic Code 
5237, pertaining to lumbosacral strain.

As detailed the Veteran is already in receipt of a 40 percent 
disability rating for lumbar spine disability.  Under the general 
rating formula for injuries of the spine, a 50 percent rating is 
warranted for unfavorable ankylosis of the thoracolumbar spine 
and a 100 percent rating is warranted for unfavorable ankylosis 
of the entire spine.  The limited medical evidence of record does 
not reflect a diagnosis of ankylosis, and as detailed the Veteran 
refuses to attend a VA examination to assess whether he has 
ankylosis; however, there is no indication on objective and MRI 
examination that ankylosis is present.  Thus, a 50 percent 
disability rating is not warranted for the Veteran's lumbar spine 
disability.  

With regard to the rating criteria for intervertebral disc 
syndrome, the limited private and VA reports of record do not 
reflect the incurrence of incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 months due to his 
service-connected low back disability.  Thus, a 60 percent 
disability rating is not warranted under the formula for rating 
intervertebral disc syndrome based on incapacitating episodes.  
The limited medical records available do not reflect 
incapacitating episodes, to include bedrest prescribed by a 
physician.  

The regulations explicitly take pain upon motion into account, 
therefore, application of the principles of DeLuca is 
unnecessary.  In the event, however, that the principles of 
DeLuca are applicable to the new regulation, the Board has 
considered whether factors including functional impairment and 
pain as addressed under 38 C.F.R. §§ 4.10, 4.40, 4.45 would 
warrant a higher rating.  See Spurgeon v. Brown, 10 Vet. App. 194 
(1997).  As detailed, the Veteran refused to attend a VA 
examination which could have provided information on any 
functional impairment and pain on motion.  Based on the limited 
medical evidence of record pertaining to the lumbar spine, the 
Board finds that the currently assigned 40 percent disability 
rating adequately compensates him for any subjective complaints 
of pain and functional loss as a result of his service-connected 
disability (and in fact it is the highest schedular rating for 
limitation of motion of the thoracolumbar spine.

With regard to neurologic abnormalities, the Board acknowledges 
the September 2006 private medical report which reflected that 
superimposed lumbosacral radiculopathy should be ruled out as he 
seemed to have weakness in the legs distally, perhaps more on the 
right than the left and he had significant back pain.  
Lumbosacral radiculopathy has not been confirmed on subsequent 
evaluation, and, again, a VA examination could have provided the 
existence of any radiculopathy.  As confirmed neurological 
symptomatology, to include any bowel or bladder dysfunction, are 
not reflected in the limited medical evidence, there is no 
persuasive evidence of any neurologic manifestations associated 
with the service-connected low back disability which require 
separate compensable ratings.  

In summary, for the reasons and bases expressed above, the Board 
has concluded that a rating in excess of 40 percent is not 
warranted for the Veteran's service-connected low back 
disability.  Accordingly, the benefit sought on appeal is denied.

Entitlement to separate evaluations for functional loss secondary 
to pain and nervous impairment involving the hips and low back

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, to 
perform the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  It is 
essential that the examination on which ratings are based 
adequately portray the anatomical damage, and the functional 
loss, with respect to all these elements.  The functional loss 
may be due to absence of part, or all, of the necessary bones, 
joints and muscles, or associated structures, or to deformity, 
adhesions, defective innervations, or other pathology, or it may 
be due to pain, supported by adequate pathology and evidence by 
the visible behavior of the claimant undertaking the motion.  
Weakness if as important as limitation of motion, and a part 
which becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system may 
be expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  When evaluating disabilities of the musculoskeletal 
system, 38 C.F.R. § 4.40 allows for consideration of functional 
loss due to pain and weakness causing additional disability 
beyond that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened movement, 
excess fatigability and incoordination.  

As discussed hereinabove, the Board has made a determination that 
a separate evaluation for functional loss of the low back is not 
warranted based on the minimal medical evidence of record.  The 
Veteran has not filed an increased rating pertaining to the hips, 
and such disability ratings are not in appellate status.  The 
Veteran has not otherwise submitted any medical evidence showing 
that a separate evaluation is warranted for functional loss of 
the hips.  There is no other basis for assigning a separate 
compensable evaluation for functional loss of the low back and 
hips; any such separate evaluation is contemplated for each 
service-connected disability per 38 C.F.R. §§  4.40, 4.45 and 
DeLuca.

Extraschedular evaluation

In the Board's adjudication of the Veteran's increased ratings 
claims in appellate status, consideration has also been given to 
the potential application of the various provisions of 38 C.F.R. 
Parts 3 and 4.  The Veteran has generally claimed entitlement to 
an extraschedular evaluation per 38 C.F.R. § 3.321(b)(1), but the 
Board notes that any such extraschedular evaluation is only 
warranted when the schedular evaluations are found to be 
inadequate.  In this case, the Veteran has generally alleged that 
his service-connected disabilities adversely affect his ability 
to obtain and maintain employment; however, the Board notes that 
a total disability rating due to individual unemployability 
(TDIU) due to service-connected disabilities is in effect for the 
entire period which is the subject of this appeal.  See 38 C.F.R. 
§ 4.16.  Disability evaluations are determined by the application 
of a schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  To 
accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the RO is authorized to 
refer the case to the Chief Benefits Director or the Director of 
Compensation and Pension Service for assignment of an extra- 
schedular evaluation commensurate with the average earning 
capacity impairment.  38 C.F.R. § 3.321(b)(1).

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
application of regular schedular standards.  Id.  The Court has 
held that the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first 
instance; however, the Board is not precluded from raising this 
question, and in fact is obligated to liberally read all 
documents and oral testimony of record and identify all potential 
theories of entitlement to a benefit under the law and 
regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court 
further held that the Board must address referral under 38 C.F.R. 
§3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified 
the analytical steps necessary to determine whether referral for 
extraschedular consideration is warranted.  Either the RO or the 
Board must first determine whether the schedular rating criteria 
reasonably describe the Veteran's disability level and 
symptomatology.  Id. at 115.  If the schedular rating criteria do 
reasonably describe the Veteran's disability level and 
symptomatology, the assigned schedular evaluation is adequate, 
referral for extraschedular consideration is not required, and 
the analysis stops.

If the RO or the Board finds that the schedular evaluation does 
not contemplate the Veteran's level of disability and 
symptomatology, then either the RO or the Board must determine 
whether the Veteran's exceptional disability picture includes 
other related factors such as marked interference with employment 
and frequent periods of hospitalization.  Id. at 116.  If this is 
the case, then the RO or the Board must refer the matter to the 
Under Secretary for Benefits or the Director of the Compensation 
and Pension Service for the third step of the analysis, 
determining whether justice requires assignment of an 
extraschedular rating.  Id.

In this case, the symptoms described by the Veteran fit 
appropriately with the criteria found in the relevant Diagnostic 
Codes for the disabilities at issue, and his other service-
connected disabilities which are not at issue.  There has been no 
objective evidence that his service-connected disabilities 
interfere with employment more than is contemplated by the 
current schedular evaluation, and, again, his TDIU rating 
compensates him for his unemployability.  The Board also observes 
that the evidence does not establish that the Veteran has 
experienced hospitalizations or other severe or unusual 
impairment due to service-connected disabilities.  In short, the 
rating criteria for these disabilities contemplate not only his 
symptoms but the severity of his disabilities.  The Board does 
not find that the schedular criteria have been inadequate for 
rating the manifestations of his service-connected disabilities.  
See 38 U.S.C.A. § 1155 (Disability evaluations are determined by 
the application of a schedule of ratings which is based on 
average impairment of earning capacity).  For these reasons, 
referral for extraschedular consideration for any of his service-
connected disabilities is not warranted.

Entitlement to a separate compensable evaluation for arthritis of 
low back

As detailed hereinabove, a September 2006 private medical report 
reflects complaints of significant low back pain.  He had 
significant spasm throughout the cervical, thoracic, and 
lumbosacral spine.  The examiner diagnosed degenerative disc 
disease at L3-4, L4-5, and L5-Sa, and chronic myofascial pain 
syndrome of the thoracolumbosacral spine secondary to the 
degenerative disc disease.  The examiner stated that bulging 
discs at L3-4, L4-5 and L5-S1 were contributing to the low back 
pain.  A September 2006 MRI report of the lumbar spine reflects 
an impression of slight anterior as well as posterior midline 
bulging of disc at the L4-L5 and L5-S1 levels without indication 
of focal disc protrusion (herniation) upon the underlying thecal 
sac or exiting nerve roots.  There was no indication of central 
or lateral spinal canal stenosis.  

The Veteran is seeking to establish entitlement to service 
connection for arthritis of the low back.  Service connection has 
already been established for low back disability and is rated 40 
percent disabling pursuant to Diagnostic Code 5237 which 
contemplates lumbosacral strain.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003, provides that degenerative arthritis, established by 
X-ray findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint or 
joints involved (DC 5200, etc.).  When, however, the limitation 
of motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a rating 
of 10 percent is for application for each such major joint or 
group of minor joints affected by limitation of motion, to be 
combined, not added under DC 5003.  38 C.F.R. § 4.71a, DC 5003.  
The Veteran's low back disability, to include his degenerative 
arthritis, is contemplated in the general rating formula for 
diseases and injuries of the spine and is rated based on 
limitation of motion; hence, the 40 percent rating assigned for 
forward flexion of the thoracolumbar spine 30 degrees or less.  
The evaluation of the same disability under various diagnoses is 
to be avoided.  Both the use of manifestations not resulting from 
service-connected disease or injury in establishing the service-
connected evaluation, and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  
38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259 (1994).  The 
critical inquiry in making such a determination is whether any of 
the symptomatology is duplicative of or overlapping; the Court 
has held that the veteran is entitled to a combined rating where 
the symptomatology is distinct and separate.  Esteban, at 262 
(1994).  In this case, his arthritis is not separate and distinct 
from his underlying service-connected low back disability, and, 
again, such symptomatology is already considered in rating his 
low back disability.  A claimant may not be compensated twice for 
the same symptomatology as "such a result would overcompensate 
the claimant for the actual impairment of his earning capacity."  
Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 38 
U.S.C.A. § 1155).  This would result in pyramiding, contrary to 
the provisions of 38 C.F.R. § 4.14.  There is no basis for 
granting service connection for arthritis of the low back, or 
assigning a separate compensable evaluation for low back 
arthritis, as this would amount to pyramiding.  See 38 C.F.R. 
§ 4.14.  Thus, service connection and/or a separate compensable 
rating for arthritis of the low back is not warranted.

Entitlement to a separate compensable evaluation for arthritis of 
the hips

Service connection is in effect for bilateral hip disorder, and 
separate 20 percent ratings are in effect from March 6, 1995, 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5252.  The 
disability ratings assigned to his service-connected bilateral 
hip disability are not in appellate status.  As detailed 
hereinabove, 38 C.F.R. § 4.71a, Diagnostic Code 5003, provides 
that degenerative arthritis, established by X-ray findings will 
be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (DC 5200, etc.).  When however, the limitation of motion 
of the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not added under 
DC 5003.  38 C.F.R. § 4.71a, DC 5003.  The Veteran's bilateral 
hip disabilities are rated based on limitation of flexion of the 
thigh, specifically 20 percent ratings have been assigned in 
contemplation of flexion limited to 30 degrees.  Thus, if there 
is any x-ray evidence of arthritis of the hips, such has already 
been contemplated in the 20 percent disability ratings currently 
in effect for bilateral hip disability.  Again, the evaluation of 
the same disability under various diagnoses is to be avoided.  
Both the use of manifestations not resulting from service-
connected disease or injury in establishing the service-connected 
evaluation, and the evaluation of the same manifestation under 
different diagnoses are to be avoided.  38 C.F.R. § 4.14; Esteban 
v. Brown, 6 Vet. App. 259 (1994).  The critical inquiry in making 
such a determination is whether any of the symptomatology is 
duplicative of or overlapping; the Court has held that the 
veteran is entitled to a combined rating where the symptomatology 
is distinct and separate.  Esteban, at 262 (1994).  In this case, 
his arthritis is not separate and distinct from his underlying 
service-connected hip disabilities, and, again, such 
symptomatology is already considered in rating his hip 
disabilities.  A claimant may not be compensated twice for the 
same symptomatology as "such a result would overcompensate the 
claimant for the actual impairment of his earning capacity."  
Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 38 
U.S.C.A. § 1155).  This would result in pyramiding, contrary to 
the provisions of 38 C.F.R. § 4.14.  There is no basis for 
granting service connection for arthritis of the hips, or 
assigning separate compensable evaluations for bilateral hip 
arthritis, as this would amount to pyramiding.  See 38 C.F.R. 
§ 4.14.  Thus, service connection and/or a separate compensable 
rating for arthritis of the hips is not warranted.

Service connection

Applicable law provides that service connection will be granted 
if it is shown that the veteran suffers from disability resulting 
from an injury suffered or disease contracted in line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or air 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no showing of 
a resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to support 
a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, 
for veterans who have served 90 days or more of active service 
during a war period or after December 31, 1946, certain chronic 
disabilities, such as arthritis, are presumed to have been 
incurred in service if manifested to a compensable degree within 
one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 
1133; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Dismissal of Service Connection Issue for psychiatric 
symptoms/pain disorder due to psychiatric factors and general 
medical condition

The Veteran is seeking entitlement to service connection for 
psychiatric symptoms/pain disorder due to psychiatric factors and 
general medical condition.  Service connection for chronic 
adjustment disorder was awarded in a December 1997 rating 
decision, and a 30 percent disability rating was assigned.  The 
basis of the grant was that it was determined that he had chronic 
adjustment disorder due to his service-connected pes planus.  As 
detailed, service connection was established for PTSD in a 
January 2007 rating decision, and the issue was recharacterized 
as chronic adjustment disorder with PTSD.  With regard to any 
claim of "pain disorder," the Board notes that pain alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability for 
which service connection may be granted.  See Sanchez-Benitez v. 
West, 13 Vet. App. 282, 285 (1999).  The Secretary shall decide 
all questions of law and fact necessary to a decision by the 
Secretary under a law that affects the provision of benefits by 
the Secretary to the Veterans or the dependents or survivors of 
Veterans.  38 U.S.C.A. § 511(a).  The Board may dismiss any 
appeal which fails to allege error of fact or law in the 
determination being appealed.  38 U.S.C.A. § 7105.  Even though 
the Veteran is now claiming psychiatric disability due to general 
medical conditions and pain disorder due to general medical 
conditions, the Veteran's psychiatric symptoms are encompassed in 
the disability rating assigned to chronic adjustment disorder 
with PTSD, and any pain symptomatology is encompassed in the 
disability ratings assigned to his service-connected physical 
disabilities.  As service connection has already been established 
for an acquired psychiatric disorder due to service-connected 
disability and service, the appeal is moot because the relief 
sought on appeal, the grant of service connection has been 
accomplished without the need for further action by the Board.  
Likewise, as pain is not a disability in itself and has been 
considered in rating his service-connected disabilities, such 
appeal has been deemed moot without the need for further action 
by the Board.  38 U.S.C.A. §§ 511, 7104, 7105; 38 C.F.R. § 
20.101.

Earlier effective date

The law pertaining to the effective date of a VA claim for 
increase in disability mandates that unless specifically provided 
otherwise, the effective date for the increase shall be fixed in 
accordance with the facts found, but shall not be earlier than 
the date of receipt of the application therefor.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.  The pertinent statute then goes on 
to specifically provide that the effective date of an award of 
increased compensation shall be the earliest date as of which it 
is ascertainable that an increase in disability had occurred, if 
any application is received within one year from such date.  
38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o).  If the increase 
became ascertainable more than one year prior to the date of 
receipt of the claim, then the proper effective date would be the 
date of claim.  In a case where the increase became ascertainable 
after the filing of the claim, then the effective date would be 
the date of increase.  See generally Harper v. Brown, 10 Vet. 
App. 125 (1997).

Following notification of an initial review and adverse 
determination by the Regional Office (RO), a notice of 
disagreement must be filed within one year from the date of 
notification thereof; otherwise, the determination becomes final.  
38 U.S.C.A. § 7105.

In December 1980, the Veteran filed claims of compensation on 
December 16, 1980 and February 4, 1981.  In an April 1981 rating 
decision, the RO, in pertinent part, granted entitlement to 
service connection for pseudofolliculitis barbae, assigning a 
noncompensable rating, effective December 5, 1980.  On November 
19, 1991, the Veteran filed a claim for compensation which was 
viewed as an increased rating claim for pseudofolliculitis 
barbae.  In a June 1992 rating decision, the RO assigned a 10 
percent disability rating, effective November 19, 1991.  The 
Veteran did not file a notice of disagreement with the disability 
rating or effective date assigned, and such rating decision is 
final.  38 U.S.C.A. § 7105.  

In November 2002, the Veteran filed a claim for an earlier 
effective date for the assignment of the compensable rating for 
pseudofolliculitis barbae.  He asserted that the effective date 
assigned should be May 1979.

Although the Veteran is now advancing a claim for an earlier 
effective date for the grant of the compensable rating for 
pseudofolliculitis barbae, the Court has made it clear that there 
can be no freestanding claim for an earlier effective date 
because to allow such a claim would be contrary to the principle 
of finality set forth in 38 U.S.C.A. § 7105.  Rudd v. Nicholson, 
20 Vet. App. 296 (2006).  In other words, applicable law afforded 
the Veteran a one year period after notice of the June 1992 
rating decision to appeal from the effective date assigned by 
that decision.  Since the Veteran did not file a timely notice of 
disagreement to initiate an appeal, the finality of the effective 
date precludes an attempt to now claim an earlier effective date 
on grounds other than clear and unmistakable error which has not 
been alleged.  

The Board notes, however, that apparently the RO has adjudicated 
the Veteran's claim for an earlier effective date on the merits, 
thus the Board will also conduct a merits analysis as to the 
earlier effective date claim.  At the time, the Veteran issued 
the April 1981 rating decision granting service connection for 
pseudofolliculitis barbae and assigning a noncompensable rating, 
the evidence of record consisted of partial service treatment 
records which contained a Medical Board report which reflected 
mild pseudofolliculitis barbae, and a January 1981 VA examination 
report which reflected no skin complaints but objective findings 
of mild pseudofolliculitis especially under the chin.  A 
noncompensable rating was assigned for pseudofolliculitis barbae, 
effective December 5, 1980, which constituted the date following 
the Veteran's separation from active service.  See 38 C.F.R. 
§ 3.400(b)(2).  With regard to a direct service connection claim, 
the effective date assigned is the day following separation from 
active service or date entitlement arose if claim is received 
within 1 year of separation from service.  In this case, the 
Veteran filed a claim within 1 year of separation from service, 
thus the noncompensable rating was assigned the day following 
separation from service.  Notice of such rating determination was 
issued to the Veteran on April 13, 1981.  In May 1981, the 
Veteran filed an increased rating claim for his bilateral pes 
planus, but did not refer to pseudofolliculitis barbae.  A July 
1981 rating decision addressed his bilateral pes planus, but no 
other issues.  As a notice of disagreement was not filed within 
the one year appeal period, the April 1981 RO decision is final.  
38 U.S.C.A. § 7105.  The Veteran has not specifically alleged 
clear and unmistakable error in the RO's April 1981 decision.  As 
such, the RO's decision is final and binding as to conclusions 
based on the evidence on file at the time.  See 38 C.F.R. § 
20.1103.

In June 1982, the Veteran filed an increased rating claim for his 
bilateral pes planus, but did not refer to pseudofolliculitis 
barbae.  Such issue was addressed in an October 1987 rating 
decision, but no other issues were addressed.  

On November 19, 1991, the Veteran submitted a VA Form 21-4138, 
which was construed as a claim for compensation.  Although the 
Veteran did not refer to pseudofolliculitis barbae in such 
submission, at a January 1992 VA examination, the examiner 
diagnosed pseudofolliculitis barbae, active.  In a June 1992 
rating decision, the RO assigned a 10 percent disability rating, 
effective November 19, 1991, which corresponds to the date of 
receipt of the Veteran's increased claim.  

The Board has considered whether it was factually ascertainable 
that the Veteran's service-connected disability had increased in 
severity at any time prior to November 19, 1991.  The evidence of 
record, however, does not contain any medical evidence reflecting 
treatment related to his pseudofolliculitis prior to November 19, 
1991.  As discussed, the Veteran underwent a VA examination in 
January 1992; however, such examination occurred after receipt of 
his claim.  There is otherwise no medical evidence from such time 
period, and there is clearly nothing of record suggesting that it 
was factually ascertainable that his service-connected disability 
had increased in severity in the year prior to November 19, 1991.  
Accordingly, an effective date prior to November 19, 1991, for a 
10 percent disability rating for service-connected 
pseudofolliculitis barbae is clearly not warranted.


ORDER

Entitlement to a separate compensable rating for PTSD is denied.

Entitlement to a disability rating of 50 percent for chronic 
adjustment disorder with PTSD is granted, subject to controlling 
regulations applicable to the payment of monetary awards.

Entitlement to a disability rating in excess of 40 percent for 
low back disability is denied, to include on an extraschedular 
basis.

Entitlement to separate evaluations for functional loss secondary 
to pain and nervous impairment involving the hips and low back 
are denied.

Entitlement to an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) due to service-connected disabilities is denied.

Entitlement to separate compensable ratings for arthritis of the 
hips and/or low back is denied.

Entitlement to service connection for psychiatric symptoms/pain 
disorder due to psychiatric factors and general medical condition 
is dismissed on the basis of being moot.

Entitlement to an effective date earlier than November 19, 1991, 
for the grant of a 10 percent disability rating for 
pseudofolliculitis barbae is denied.  


REMAND

Bilateral pes planus/pes plano valgus with bilateral ankle pain, 
plantar fasciitis, and tarsal tunnel syndrome

Service connection is in effect for bilateral pes planus/pes 
plano valgus with bilateral ankle pain, plantar fasciitis, and 
tarsal tunnel syndrome, which is rated 50 percent disabling 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5276, which is the 
highest assignable rating under such diagnostic code.  Throughout 
the course of this appeal, the Veteran has asserted that he is 
entitled to separate compensable ratings for the disabilities 
hereinabove.  All disabilities, including those arising from a 
single disease entity are to be rated separately, unless the 
conditions constitute the same disability or same manifestation.  
Esteban v. Brown, 6 Vet. App. 259 (1994).  The critical inquiry 
is whether any such symptomatology is duplicative or overlapping, 
and whether the appellant is entitled to a combined rating where 
the symptomatology is distinct and separate.  Id. at 262.  In 
this case, there is private medical evidence pertaining to his 
feet and ankles, and limited VA treatment records pertaining to 
his feet and ankles.  He refused to attend a VA examination which 
was scheduled in March 2004, without explanation.  The Board, 
however, is unable to make an adequate decision on the merits 
without a VA opinion and/or examination which assesses whether 
his disabilities affecting the feet and ankles are separate and 
distinct disabilities, or whether his symptomatology of his feet 
and ankles arise from the same disability or manifestation.  
Thus, the RO must give the Veteran an opportunity to attend 
another VA examination with a podiatrist to assess whether 
separate compensable ratings are warranted for his bilateral pes 
planus/pes plano valgus with bilateral ankle pain, plantar 
fasciitis, and tarsal tunnel syndrome.  The Veteran is advised 
that failure to report for any scheduled examination may 
result in the denial of his claim.  38 C.F.R. § 3.655.  
While VA has a duty to assist the Veteran in the 
development of his claim, the Veteran has a duty to 
cooperate with VA.  See Wood v. Derwinski, 1 Vet. App. 190 
(1991).  The law also provides that a claimant for VA 
benefits has the responsibility to present and support the 
claim.  38 U.S.C. § 5107(a).  In the event, the Veteran fails 
to 


attend the scheduled VA examination, without good cause, a VA 
opinion (without examination) should be proffered as to whether 
the Veteran's disabilities of the feet and ankles are of the same 
disability/manifestation, or whether they are separate and 
distinct disabilities which may warrant separate evaluation.  

Entitlement to separate evaluations for functional loss secondary 
to pain and nervous impairment involving ankles and feet

Any functional loss of the feet and/or ankles will be discussed 
in a merits analysis pertaining to the issue of entitlement to a 
rating in excess of 50 percent for bilateral pes planus/pes plano 
valgus with bilateral ankle pain, plantar fasciitis, and tarsal 
tunnel syndrome, to include whether separate compensable ratings 
are warranted, once there has been full compliance with the 
Remand instructions detailed hereinabove.  Any functional loss 
does not constitute a separate issue and will be considered 
pursuant to 38 C.F.R. §§ 4.40, 4.45, and DeLuca.  

Service connection and/or separate compensable rating for 
arthritis of the ankles

Such issue is inextricably intertwined with the issue of 
entitlement to a rating in excess of 50 percent for bilateral pes 
planus/pes plano valgus with bilateral ankle pain, plantar 
fasciitis, and tarsal tunnel syndrome, to include whether 
separate compensable ratings are warranted.  Such issue will be 
addressed once there has been full compliance with the Remand 
instructions detailed hereinabove.  

Special monthly compensation due to aid and attendance/housebound 
status

The veteran seeks entitlement to special monthly compensation 
based on the need for the regular aid and attendance of another 
person or on the basis of being housebound.  In that regard, 
compensation at the aid and attendance rate is payable when the 
veteran, due to service-connected disability, has suffered the 
anatomical loss or loss of use of both legs at a level, or with 
complications, preventing natural knee action with prostheses in 
place, or is permanently bedridden or so helpless as to be in 
need of regular aid and attendance.  38 U.S.C.A. § 1114(l).  

Determinations as to the need for aid and attendance must be 
based on actual requirements of personal assistance from others.  
In making such determinations, consideration is given to such 
conditions as:  inability of the claimant to dress or undress 
himself/herself or to keep himself/herself ordinarily clean and 
presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which, by reason of the 
particular disability, cannot be done without aid; inability of 
the claimant to feed himself/herself through loss of coordination 
of upper extremities or through extreme weakness; inability to 
attend to the wants of nature; or incapacity, physical or mental, 
which requires care or assistance on a regular basis to protect 
the claimant from the hazards or dangers inherent in his/her 
daily environment.  

"Bedridden" will be a proper basis for the determination, and 
is defined as that condition which, through its essential 
character, actually requires that the claimant remain in bed.  It 
is not required that all of the disabling conditions enumerated 
above be found to exist before a favorable rating may be made.  
The particular personal functions which the claimant is unable to 
perform should be considered in connection with his/her condition 
as a whole.  It is only necessary that the evidence establish 
that the claimant is so helpless as to need regular aid and 
attendance, not that there be a constant need.  38 C.F.R. § 
3.352(a).

Special monthly compensation is also payable where the veteran 
has a single service-connected disability rated as 100 percent, 
without resort to individual unemployability, and, in addition:  
(1) has a service-connected disability or disabilities 
independently ratable at 60 percent, separate and distinct from 
the 100 percent service-connected disability, and involving 
different anatomical segments or bodily systems, or (2) is 
permanently housebound by reason of service-connected disability 
or disabilities.  This requirement is met when the veteran is 
substantially confined as a result of his or her service-
connected disabilities to his or her dwelling and the immediate 
premises or, if institutionalized, to the ward or clinical areas, 
and it is reasonably certain that the disability or disabilities 
and resultant confinement will continue throughout his or her 
lifetime.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).

Service connection is in effect for bilateral pes planus, etc. 
rated 50 percent disabling; low back disability, rated 50 percent 
disabling, chronic adjustment disorder with PTSD, rated 30 
percent disabling, bilateral hip disability, separately rated 20 
percent disabling, bilateral knee disability, separately rated 10 
percent disabling, and pseudofolliculitis barbae, rated 10 
percent disabling.  The Veteran does not have a single service-
connected disability rated as 100 percent disabling.  The Veteran 
was scheduled to attend a VA examination in December 2006 to 
assess his need for aid or attendance, or whether he is 
permanently housebound by reason of his service-connected 
disability; he refused to attend the examination.  However, in 
his January 2007 the Veteran specifically requested that the VA 
examination be rescheduled and stated that he was unable to 
attend due to medical appointment conflicts.  The RO, however, 
determined that a VA examination was not warranted, but then 
continued the denial in a statement of the case.  While 
acknowledging the Veteran's failure to cooperate with VA's 
scheduling of examinations for a slew of disabilities, to include 
his specific statements that he would not attend scheduled VA 
examinations for no apparent reason, in light of the Veteran's 
specific assurance that he will attend a VA examination to assess 
his need for special monthly compensation due to aid and 
attendance/housebound status, the Board has determined that a 
Remand is necessary to afford the Veteran a VA examination.  The 
Veteran is advised that failure to report for any 
scheduled examination may result in the denial of his 
claim.  38 C.F.R. § 3.655.  While VA has a duty to assist 
the Veteran in the development of his claim, the Veteran 
has a duty to cooperate with VA.  See Wood v. Derwinski, 1 
Vet. App. 190 (1991).  The law also provides that a 
claimant for VA benefits has the responsibility to present 
and support the claim.  38 U.S.C. § 5107(a).

Diabetes mellitus, type II

In his VA Form 9 (substantive appeal) received in May 2008 
pertaining to the issue of entitlement to service connection for 
diabetes mellitus, type II, the Veteran requested a Board hearing 
in Washington D.C.  From multiple statements of record, however, 
the Veteran has repeatedly stated that it is difficult for him to 
travel long distances from a physical and monetary perspective.  
As the Veteran resides in Florida, the Board is remanding the 
issue to the RO to contact the Veteran to inquire as to the type 
of Board hearing he desires, and to schedule him for such 
hearing.  As such, the case must be returned to contact the 
Veteran and schedule him for a Board hearing.  

Kidney stones, allergic rhinitis, prostate condition, 
polysubstance abuse

As discussed in the Introduction, in a May 2007 rating decision, 
the RO denied, in pertinent part, entitlement to service 
connection for kidney stones, allergic rhinitis, prostate 
condition, and polysubstance abuse.  In June 2007, a notice of 
disagreement was received.  Under the circumstances, a statement 
of the case needs to be issued with regard to the issues of 
entitlement to service connection for kidney stones, allergic 
rhinitis, prostate condition, and polysubstance abuse.  
Accordingly, these matters must be returned to the RO for 
appropriate consideration and issuance of a statement of the case 
with regard to such issue.  Manlincon v. West, 12, Vet. App. 238 
(1999).

Accordingly, the case is REMANDED for the following actions:

1.	With regard to the claim of service 
connection for diabetes mellitus, type II, 
the RO should contact the Veteran and 
inquire as to whether he desires a 
videoconference Board hearing or in-person 
Board hearing at the St. Petersburg RO.  If 
the Veteran does not respond, the RO should 
schedule the Veteran for the earliest 
available videoconference or Travel Board 
hearing in St. Petersburg.  Once the 
hearing is conducted, or in the event the 
Veteran cancels his hearing request or 
otherwise fails to report, the case should 
be returned to the Board. 

2.	With regard to the issues of 
entitlement to service connection for 
kidney stones, allergic rhinitis, prostate 
condition, and polysubstance abuse, 
appropriate action should be taken 
pursuant to 38 C.F.R. § 19.26 in response 
to the June 2007 notice of disagreement, 
including issuance of an appropriate 
statement of the case, so the Veteran may 
have the opportunity to complete the 
appeal by filing a timely substantive 
appeal. 

3.	The Veteran should be scheduled for a 
VA examination with a podiatrist to assess 
the nature and severity of his bilateral 
pes planus/pes plano valgus with bilateral 
ankle pain, plantar fasciitis, and tarsal 
tunnel syndrome.  It is imperative that 
the claims file be made available to the 
examiner in connection with the 
examination.  Any medically indicated 
special tests should be accomplished, and 
all special test and clinical findings 
should be clearly reported.  After 
reviewing the claims file and examining 
the Veteran, the examiner should opine as 
to the following:

a) Is pes plano valgus a separate and 
distinct disability from that of 
bilateral pes planus, or is 
symptomatology associated with pes 
plano valgus duplicative or 
overlapping of symptomatology 
associated with bilateral pes planus?

b) Does the Veteran have a bilateral 
ankle disability?  If so, is a 
bilateral ankle disability a separate 
and distinct disability from that of 
bilateral pes planus, or is 
symptomatology associated with a 
bilateral ankle disability duplicative 
or overlapping of symptomatology 
associated with bilateral pes planus?



c) Is plantar fasciitis a separate and 
distinct disability from that of 
bilateral pes planus, or is 
symptomatology associated with plantar 
fasciitis duplicative or overlapping 
of symptomatology associated with 
bilateral pes planus?

d) Is tarsal tunnel syndrome a 
separate and distinct disability from 
that of bilateral pes planus, or is 
symptomatology associated with tarsal 
tunnel syndrome duplicative or 
overlapping of symptomatology 
associated with bilateral pes planus?

e) Are separate ratings warranted for 
pes plano valgus, bilateral ankle 
disability, plantar fasciitis, and/or 
tarsal tunnel syndrome?

In the event the Veteran does not attend 
the scheduled VA examination, an opinion 
(without examination) should be proffered 
by a physician in the specialized field of 
podiatry as to (a) - (e).  

All opinions and conclusions expressed must 
be supported by a complete rationale in a 
report.  The examiner should reconcile any 
opinion with the private and VA treatment 
records on file pertaining to the feet and 
ankles.

4.	The Veteran should be scheduled for a 
VA aid and attendance/housebound 
examination.  The claims file should be 
made available to and reviewed by the 
examiner in connection with the 
examination.  The examiner is requested to 
provide an evaluation of all of the 
Veteran's disabilities on his capability 
for 


self care in his home. The examiner's 
assessment must include, but not be 
limited to, evaluation of such conditions 
as: the inability of the veteran to dress 
or undress himself or to keep himself 
ordinarily clean and presentable; 
inability to attend to the wants of 
nature; or incapacity, physical or mental, 
which requires care or assistance on a 
regular basis to protect the claimant from 
hazards or dangers incident to his daily 
environment.  The examiner should 
determine whether service-connected 
disabilities result in:

(a) The loss or loss of use of both 
lower extremities such as to preclude 
locomotion without the aid of braces, 
crutches, canes, or a wheelchair;

(b) Blindness in both eyes, having 
only light perception, plus the 
anatomical loss or loss of use of one 
lower extremity;

(c) The loss or loss of use of one 
lower extremity together with 
residuals of organic disease or injury 
or the loss or loss of use of one 
upper extremity that so affect the 
functions of balance or propulsion as 
to preclude locomotion without the aid 
of braces, crutches, canes, or a 
wheelchair; or

(d) The loss or loss of use of both 
upper extremities such as to preclude 
the use of arms at or above the 
elbows.

The term "preclude locomotion" means the 
necessity for regular and constant use of 
a wheelchair, braces, crutches or canes as 
a normal mode of locomotion although 
occasional locomotion by other methods may 
be possible.

The examiner should also determine if the 
Veteran is: (1) blind in both eyes with 
5/200 visual acuity or less, or (2) has 
the anatomical loss or loss of use of both 
hands, as the result of a service-
connected disability.

Loss of use of a foot or a hand will be 
held to exist when no effective function 
remains other than that which would be 
equally well served by an amputation stump 
at the site of election below elbow or 
knee with use of a suitable prosthetic 
appliance.  The determination should be 
made on the basis of the actual remaining 
function o the hand or foot, whether the 
acts of grasping, manipulation, etc., in 
the case of the hand, or of balance and 
propulsion, etc., in the case of the foot, 
could be accomplished equally well by an 
amputation stump with prosthesis.  See 38 
C.F.R. § 4.63.

5.	After completion of the above, the RO 
should review the expanded record and 
readjudicate the bilateral pes planus/pes 
plano valgus with bilateral ankle pain, 
plantar fasciitis and tarsal tunnel 
syndrome, to include whether separate 
compensable ratings are warranted, and 
readjudicate entitlement to special monthly 
compensation due to aid and 
attendance/housebound status.  If any 
benefit sought is not granted in full, the 
Veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

No action is required of the Veteran until he is notified by the 
RO; however, the Veteran is advised that failure to report for 
any scheduled examination may result in the denial of his claim.  
38 C.F.R. § 3.655.  The Veteran and his representative have the 
right to submit additional evidence and argument on the matters 
the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


